Wood, J., (after stating the facts). While appellee at the time it sold the furniture to appellant knew that she was keeping a bawdy house, and knew that she bought the furniture to use in the bawdy house, yet, according to the testimony of appellee, such use of it was not a part of the contract of sale and purchase. Appellee had no interest in the business, but merely sold appellant the goods, so its manager testified, and the chancellor accepted his testimony as the truth. It can riot be said that .the use of the goods by appellant was inseparable from the business in which she was then engaged. Appellant might have changed her business from bawdy house to boarding house, and the furnishings could have been used in the latter as well as the former. The furnishings were not such as could be used only in the bawdy house business, and therefore they were not “inseparable” from the bawdy house business. Nor can it be said ¡by the terms of the contract, as appellee states it. that appellee was knowingly to derive some benefit from the use of the furnishings in the bawdy house. Jones, the manager of appellee, says it had no interest in her business, and appellant in her cross examination corroborated Jones by saying that she “never made any particular agreement with him to give 'him any interest in the business.” The findings of the chancellor are not clearly against the preponderance of the evidence. We are unable to distinguish the case in principle from Hollenherg Music Co. v. Berry, 85 Ark. 9, where the law of such cases is stated. See authorities there cited. The judgment is affirmed.